Judgment, Supreme Court, New York County (Paviola A. Soto, J.), entered September 28, 2005, which denied petitioner’s police officer’s application to annul the determination of respondent Board of Trustees denying petitioner accident disability retirement benefits, and dismissed the petition, unanimously affirmed, without costs.
The statutory presumption in petitioner’s favor that his cardiomyopathy is service related (General Municipal Law § 207-k) was rebutted by credible evidence that petitioner, contrary to the opinion of his doctor, does not suffer from hypertension, and the absence of any evidence, or indeed claim, of any other possible cause for the condition (see Matter of Vallas v Safir, 304 AD2d 353 [2003]; Matter of Seldon v Kelly, 21 AD3d 840 [2005]). Concur—Andrias, J.E, Sullivan, Williams, Sweeny and Malone, JJ.